UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end: June 30 Date of reporting period: June 30, 2012 Item 1. Proxy Voting Record. The proxy voting for the Davidson Multi-Cap Equity Fund during the reporting period was as follows: Meeting Date Range: 01-Jul-2011 To 30-Jun-2012 Selected Accounts 3M COMPANY Security: 88579Y101 Meeting Type: Annual Ticker: MMM Meeting Date: 08-May-2012 ISIN US88579Y1010 Vote Deadline Date: 07-May-2012 Agenda Management Total Ballot Shares: 91388.902 Last Vote Date: 16-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: LINDA G. ALVARADO For 0 0 0 2 ELECTION OF DIRECTOR: VANCE D. COFFMAN For 0 0 0 3 ELECTION OF DIRECTOR: MICHAEL L. ESKEW For 0 0 0 4 ELECTION OF DIRECTOR: W. JAMES FARRELL For 0 0 0 5 ELECTION OF DIRECTOR: HERBERT L. HENKEL For 0 0 0 6 ELECTION OF DIRECTOR: EDWARD M. LIDDY For 0 0 0 7 ELECTION OF DIRECTOR: ROBERT S. MORRISON For 0 0 0 8 ELECTION OF DIRECTOR: AULANA L. PETERS For 0 0 0 9 ELECTION OF DIRECTOR: INGE G. THULIN For 0 0 0 10 ELECTION OF DIRECTOR: ROBERT J. ULRICH For 0 0 0 11 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For 0 0 0 12 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. For 0 0 0 13 TO APPROVE THE 2 For 0 0 0 14 TO APPROVE THE AMENDED 2008 LONG-TERM INCENTIVE PLAN. For 0 0 0 15 STOCKHOLDER PROPOSAL ON LOBBYING. Against 0 0 0 16 STOCKHOLDER PROPOSAL TO PROHIBIT POLITICAL SPENDING FROM CORPORATE TREASURY FUNDS. Against 0 0 0 17 STOCKHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN. Against 0 0 0 AMGEN INC. Security: Meeting Type: Annual Ticker: AMGN Meeting Date: 23-May-2012 ISIN US0311621009 Vote Deadline Date: 22-May-2012 Agenda Management Total Ballot Shares: 89526.033 Last Vote Date: 10-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DR. DAVID BALTIMORE For 0 0 0 2 ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. For 0 0 0 3 ELECTION OF DIRECTOR: MR. ROBERT A. BRADWAY For 0 0 0 4 ELECTION OF DIRECTOR: MR. FRANCOIS DE CARBONNEL For 0 0 0 5 ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN For 0 0 0 6 ELECTION OF DIRECTOR: DR. REBECCA M. HENDERSON For 0 0 0 7 ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER For 0 0 0 8 ELECTION OF DIRECTOR: DR. TYLER JACKS For 0 0 0 9 ELECTION OF DIRECTOR: DR. GILBERT S. OMENN For 0 0 0 10 ELECTION OF DIRECTOR: MS. JUDITH C. PELHAM For 0 0 0 11 ELECTION OF DIRECTOR: ADM. J. PAUL REASON, USN (RETIRED) For 0 0 0 12 ELECTION OF DIRECTOR: MR. LEONARD D. SCHAEFFER For 0 0 0 13 ELECTION OF DIRECTOR: MR. KEVIN W. SHARER For 0 0 0 14 ELECTION OF DIRECTOR: DR. RONALD D. SUGAR For 0 0 0 15 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. For 0 0 0 16 ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. For 0 0 0 17 TO APPROVE AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO AUTHORIZE STOCKHOLDER ACTION BY WRITTEN CONSENT. For 0 0 0 18 STOCKHOLDER PROPOSAL #1 (INDEPENDENT CHAIRMAN OF THE BOARD). Against 0 0 0 19 STOCKHOLDER PROPOSAL #2 (TRANSPARENCY IN ANIMAL USE). Against 0 0 0 20 STOCKHOLDER PROPOSAL #3 (REQUEST FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES). Against 0 0 0 21 STOCKHOLDER PROPOSAL #4 (CEO TO SERVE ON A MAXIMUM OF ONE OTHER BOARD). Against 0 0 0 APPLE INC. Security: Meeting Type: Annual Ticker: AAPL Meeting Date: 23-Feb-2012 ISIN US0378331005 Vote Deadline Date: 22-Feb-2012 Agenda Management Total Ballot Shares: 49162 Last Vote Date: 03-Feb-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 WILLIAM V. CAMPBELL 0 0 0 2 TIMOTHY D. COOK 0 0 0 3 MILLARD S. DREXLER 0 0 0 4 AL GORE 0 0 0 5 ROBERT A. IGER 0 0 0 6 ANDREA JUNG 0 0 0 7 ARTHUR D. LEVINSON 0 0 0 8 RONALD D. SUGAR 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For 0 0 0 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For 0 0 0 4 A SHAREHOLDER PROPOSAL ENTITLED "CONFLICT OF INTEREST REPORT" Against 0 0 0 5 A SHAREHOLDER PROPOSAL ENTITLED "SHAREHOLDER SAY ON DIRECTOR PAY" Against 0 0 0 6 A SHAREHOLDER PROPOSAL ENTITLED "REPORT ON POLITICAL CONTRIBUTIONS AND EXPENDITURES" Against 0 0 0 7 A SHAREHOLDER PROPOSAL ENTITLED "ADOPT A MAJORITY VOTING STANDARD FOR DIRECTOR ELECTIONS" Against 0 0 0 ARCHER-DANIELS-MIDLAND COMPANY Security: Meeting Type: Annual Ticker: ADM Meeting Date: 03-Nov-2011 ISIN US0394831020 Vote Deadline Date: 02-Nov-2011 Agenda Management Total Ballot Shares: 170914 Last Vote Date: 12-Oct-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: G.W. BUCKLEY For 0 0 0 2 ELECTION OF DIRECTOR: M.H. CARTER For 0 0 0 3 ELECTION OF DIRECTOR: T. CREWS For 0 0 0 4 ELECTION OF DIRECTOR: P. DUFOUR For 0 0 0 5 ELECTION OF DIRECTOR: D.E. FELSINGER For 0 0 0 6 ELECTION OF DIRECTOR: A. MACIEL For 0 0 0 7 ELECTION OF DIRECTOR: P.J. MOORE For 0 0 0 8 ELECTION OF DIRECTOR: T.F. O'NEILL For 0 0 0 9 ELECTION OF DIRECTOR: K.R. WESTBROOK For 0 0 0 10 ELECTION OF DIRECTOR: P.A. WOERTZ For 0 0 0 11 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS FOR THE FISCAL YEAR ENDING JUNE 30, 2012. For 0 0 0 12 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 13 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. 1 Year 0 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 14 STOCKHOLDER'S PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. Against 0 0 0 15 STOCKHOLDER'S PROPOSAL REGARDING REPORT ON POLITICAL CONTRIBUTIONS. Against 0 0 0 16 STOCKHOLDER'S PROPOSAL REGARDING SUSTAINABLE PALM OIL. Against 0 0 0 BAKER HUGHES INCORPORATED Security: Meeting Type: Annual Ticker: BHI Meeting Date: 26-Apr-2012 ISIN US0572241075 Vote Deadline Date: 25-Apr-2012 Agenda Management Total Ballot Shares: 81772.811 Last Vote Date: 02-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 LARRY D. BRADY 0 0 0 2 CLARENCE P. CAZALOT,JR. 0 0 0 3 MARTIN S. CRAIGHEAD 0 0 0 4 CHAD C. DEATON 0 0 0 5 ANTHONY G. FERNANDES 0 0 0 6 CLAIRE W. GARGALLI 0 0 0 7 PIERRE H. JUNGELS 0 0 0 8 JAMES A. LASH 0 0 0 9 J. LARRY NICHOLS 0 0 0 10 H. JOHN RILEY, JR. 0 0 0 11 JAMES W. STEWART 0 0 0 12 CHARLES L. WATSON 0 0 0 2 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. For 0 0 0 3 PROPOSAL TO APPROVE THE ADVISORY (NON- BINDING) RESOLUTION RELATED TO EXECUTIVE COMPENSATION. For 0 0 0 4 STOCKHOLDER PROPOSAL REGARDING A MAJORITY VOTE STANDARD FOR DIRECTOR ELECTIONS. Against 0 0 0 BECTON, DICKINSON AND COMPANY Security: Meeting Type: Annual Ticker: BDX Meeting Date: 31-Jan-2012 ISIN US0758871091 Vote Deadline Date: 30-Jan-2012 Agenda Management Total Ballot Shares: 71402 Last Vote Date: 10-Jan-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: BASIL L. ANDERSON For 0 0 0 2 ELECTION OF DIRECTOR: HENRY P. BECTON, JR. For 0 0 0 3 ELECTION OF DIRECTOR: EDWARD F. DEGRAAN For 0 0 0 4 ELECTION OF DIRECTOR: VINCENT A. FORLENZA For 0 0 0 5 ELECTION OF DIRECTOR: CLAIRE M. FRASER-LIGGETT For 0 0 0 6 ELECTION OF DIRECTOR: CHRISTOPHER JONES For 0 0 0 7 ELECTION OF DIRECTOR: MARSHALL O. LARSEN For 0 0 0 8 ELECTION OF DIRECTOR: EDWARD J. LUDWIG For 0 0 0 9 ELECTION OF DIRECTOR: ADEL A.F. MAHMOUD For 0 0 0 10 ELECTION OF DIRECTOR: GARY A. MECKLENBURG For 0 0 0 11 ELECTION OF DIRECTOR: JAMES F. ORR For 0 0 0 12 ELECTION OF DIRECTOR: WILLARD J. OVERLOCK, JR. For 0 0 0 13 ELECTION OF DIRECTOR: BERTRAM L. SCOTT For 0 0 0 14 ELECTION OF DIRECTOR: ALFRED SOMMER For 0 0 0 15 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For 0 0 0 16 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For 0 0 0 17 CUMULATIVE VOTING. Against 0 0 0 BLACK HILLS CORPORATION Security: Meeting Type: Annual Ticker: BKH Meeting Date: 23-May-2012 ISIN US0921131092 Vote Deadline Date: 22-May-2012 Agenda Management Total Ballot Shares: 115557 Last Vote Date: 03-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 MICHAEL H. MADISON 0 0 0 2 STEVEN R. MILLS 0 0 0 3 STEPHEN D. NEWLIN 0 0 0 2 AUTHORIZE AN INCREASE IN THE COMPANY'S AUTHORIZED INDEBTEDNESS FROM $2 BILLION TO $4 BILLION. For 0 0 0 3 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO SERVE AS BLACK HILLS CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For 0 0 0 4 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. For 0 0 0 BLUE NILE, INC. Security: 09578R103 Meeting Type: Annual Ticker: NILE Meeting Date: 17-May-2012 ISIN US09578R1032 Vote Deadline Date: 16-May-2012 Agenda Management Total Ballot Shares: 302036 Last Vote Date: 27-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 MICHAEL POTTER 0 0 0 2 STEVE SCHEID 0 0 0 3 MARY ALICE TAYLOR 0 0 0 2 VOTE TO RATIFY DELOITTE & TOUCHE LLP AS BLUE NILE'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 30, 2012 For 0 0 0 3 ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION For 0 0 0 BUFFALO WILD WINGS, INC. Security: Meeting Type: Annual Ticker: BWLD Meeting Date: 02-May-2012 ISIN US1198481095 Vote Deadline Date: 01-May-2012 Agenda Management Total Ballot Shares: 54376 Last Vote Date: 10-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 SALLY J. SMITH 0 0 0 2 ROBERT W. MACDONALD 0 0 0 3 J. OLIVER MAGGARD 0 0 0 4 JAMES M. DAMIAN 0 0 0 5 DALE M. APPLEQUIST 0 0 0 6 WARREN E. MACK 0 0 0 7 MICHAEL P. JOHNSON 0 0 0 8 JERRY R. ROSE 0 0 0 2 ADVISORY VOTE RELATING TO EXECUTIVE OFFICER COMPENSATION AS DISCLOSED IN THE 2 For 0 0 0 3 APPROVE THE AMENDMENT AND RESTATEMENT OF THE CASH INCENTIVE PLAN For 0 0 0 4 APPROVE THE 2 For 0 0 0 5 RATIFY THE APPOINTMENT OF KPMG LLP For 0 0 0 CERNER CORPORATION Security: Meeting Type: Annual Ticker: CERN Meeting Date: 18-May-2012 ISIN US1567821046 Vote Deadline Date: 17-May-2012 Agenda Management Total Ballot Shares: 59718 Last Vote Date: 27-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CLIFFORD W. ILLIG For 0 0 0 2 ELECTION OF DIRECTOR: WILLIAM B. NEAVES For 0 0 0 3 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CERNER CORPORATION FOR For 0 0 0 4 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For 0 0 0 5 SHAREHOLDER PROPOSAL TO REPEAL OUR CLASSIFIED BOARD OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. Against 0 0 0 CHEVRON CORPORATION Security: Meeting Type: Annual Ticker: CVX Meeting Date: 30-May-2012 ISIN US1667641005 Vote Deadline Date: 29-May-2012 Agenda Management Total Ballot Shares: 245378.84 Last Vote Date: 18-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: L.F. DEILY For 0 0 0 2 ELECTION OF DIRECTOR: R.E. DENHAM For 0 0 0 3 ELECTION OF DIRECTOR: C. HAGEL For 0 0 0 4 ELECTION OF DIRECTOR: E. HERNANDEZ For 0 0 0 5 ELECTION OF DIRECTOR: G.L. KIRKLAND For 0 0 0 6 ELECTION OF DIRECTOR: C.W. MOORMAN For 0 0 0 7 ELECTION OF DIRECTOR: K.W. SHARER For 0 0 0 8 ELECTION OF DIRECTOR: J.G. STUMPF For 0 0 0 9 ELECTION OF DIRECTOR: R.D. SUGAR For 0 0 0 10 ELECTION OF DIRECTOR: C. WARE For 0 0 0 11 ELECTION OF DIRECTOR: J.S. WATSON For 0 0 0 12 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For 0 0 0 13 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION For 0 0 0 14 EXCLUSIVE FORUM PROVISIONS Against 0 0 0 15 INDEPENDENT CHAIRMAN Against 0 0 0 16 LOBBYING DISCLOSURE Against 0 0 0 17 COUNTRY SELECTION GUIDELINES Against 0 0 0 18 HYDRAULIC FRACTURING Against 0 0 0 19 ACCIDENT RISK OVERSIGHT Against 0 0 0 20 SPECIAL MEETINGS Against 0 0 0 21 INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Against 0 0 0 CHURCH & DWIGHT CO., INC. Security: Meeting Type: Annual Ticker: CHD Meeting Date: 03-May-2012 ISIN US1713401024 Vote Deadline Date: 02-May-2012 Agenda Management Total Ballot Shares: 143390 Last Vote Date: 10-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: T. ROSIE ALBRIGHT For 0 0 0 2 ELECTION OF DIRECTOR: RAVICHANDRA K. SALIGRAM For 0 0 0 3 ELECTION OF DIRECTOR: ROBERT K. SHEARER For 0 0 0 4 APPROVAL OF OUR AMENDED AND RESTATED ANNUAL INCENTIVE PLAN. For 0 0 0 5 ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For 0 0 0 6 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For 0 0 0 CISCO SYSTEMS, INC. Security: 17275R102 Meeting Type: Annual Ticker: CSCO Meeting Date: 07-Dec-2011 ISIN US17275R1023 Vote Deadline Date: 06-Dec-2011 Agenda Management Total Ballot Shares: 470295.639 Last Vote Date: 17-Nov-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CAROL A. BARTZ For 0 0 0 2 ELECTION OF DIRECTOR: M. MICHELE BURNS For 0 0 0 3 ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS For 0 0 0 4 ELECTION OF DIRECTOR: LARRY R. CARTER For 0 0 0 5 ELECTION OF DIRECTOR: JOHN T. CHAMBERS For 0 0 0 6 ELECTION OF DIRECTOR: BRIAN L. HALLA For 0 0 0 7 ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY For 0 0 0 8 ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH For 0 0 0 9 ELECTION OF DIRECTOR: RODERICK C. MCGEARY For 0 0 0 10 ELECTION OF DIRECTOR: ARUN SARIN For 0 0 0 11 ELECTION OF DIRECTOR: STEVEN M. WEST For 0 0 0 12 ELECTION OF DIRECTOR: JERRY YANG For 0 0 0 13 APPROVAL OF AMENDMENT AND RESTATEMENT OF THE CISCO 2 For 0 0 0 14 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 15 RECOMMENDATION, ON AN ADVISORY BASIS, ON THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. 1 Year 0 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 16 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. For 0 0 0 17 APPROVAL TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. Against 0 0 0 18 APPROVAL TO REQUIRE THE BOARD TO PUBLISH INTERNET FRAGMENTATION REPORT TO SHAREHOLDERS WITHIN SIX MONTHS. Against 0 0 0 19 APPROVAL TO REQUIRE THAT CISCO EXECUTIVES RETAIN A SIGNIFICANT PERCENTAGE OF STOCK UNTIL TWO YEARS FOLLOWING TERMINATION. Against 0 0 0 COOPER INDUSTRIES PLC Security: G24140108 Meeting Type: Annual Ticker: CBE Meeting Date: 23-Apr-2012 ISIN IE00B40K9117 Vote Deadline Date: 20-Apr-2012 Agenda Management Total Ballot Shares: 79884 Last Vote Date: 27-Mar-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: IVOR J. EVANS For 0 0 0 2 ELECTION OF DIRECTOR: KIRK S. HACHIGIAN For 0 0 0 3 ELECTION OF DIRECTOR: LAWRENCE D. KINGSLEY For 0 0 0 4 TO CONSIDER THE COMPANY'S IRISH STATUTORY ACCOUNTS AND THE RELATED REPORTS OF THE DIRECTORS AND AUDITORS. For 0 0 0 5 APPOINT ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITORS FOR THE YEAR ENDING 12/31/2012. For 0 0 0 6 TO APPROVE ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For 0 0 0 7 TO AUTHORIZE ANY SUBSIDIARY OF THE COMPANY TO MAKE MARKET PURCHASES OF COMPANY SHARES. For 0 0 0 8 TO AUTHORIZE THE REISSUE PRICE RANGE OF TREASURY SHARES. For 0 0 0 D.R. HORTON, INC. Security: 23331A109 Meeting Type: Annual Ticker: DHI Meeting Date: 26-Jan-2012 ISIN US23331A1097 Vote Deadline Date: 25-Jan-2012 Agenda Management Total Ballot Shares: 319029 Last Vote Date: 06-Jan-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DONALD R. HORTON For 0 0 0 2 ELECTION OF DIRECTOR: BRADLEY S. ANDERSON For 0 0 0 3 ELECTION OF DIRECTOR: MICHAEL R. BUCHANAN For 0 0 0 4 ELECTION OF DIRECTOR: MICHAEL W. HEWATT For 0 0 0 5 ELECTION OF DIRECTOR: BOB G. SCOTT For 0 0 0 6 ELECTION OF DIRECTOR: DONALD J. TOMNITZ For 0 0 0 7 ADVISORY VOTE AS TO EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 8 ADVISORY VOTE AS TO THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. 1 Year 0 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 9 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For 0 0 0 DEVON ENERGY CORPORATION Security: 25179M103 Meeting Type: Annual Ticker: DVN Meeting Date: 06-Jun-2012 ISIN US25179M1036 Vote Deadline Date: 05-Jun-2012 Agenda Management Total Ballot Shares: 96538 Last Vote Date: 24-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ROBERT H. HENRY 0 0 0 2 JOHN A. HILL 0 0 0 3 MICHAEL M. KANOVSKY 0 0 0 4 ROBERT A. MOSBACHER, JR 0 0 0 5 J. LARRY NICHOLS 0 0 0 6 DUANE C. RADTKE 0 0 0 7 MARY P. RICCIARDELLO 0 0 0 8 JOHN RICHELS 0 0 0 2 APPROVE, IN AN ADVISORY VOTE, EXECUTIVE COMPENSATION. For 0 0 0 3 RATIFY THE APPOINTMENT OF THE INDEPENDENT AUDITORS FOR 2012. For 0 0 0 4 APPROVE AMENDING THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO GRANT STOCKHOLDERS THE RIGHT TO CALL A SPECIAL MEETING. For 0 0 0 5 APPROVE THE 2 For 0 0 0 6 APPROVE THE 2-TERM INCENTIVE COMPENSATION PLAN. For 0 0 0 7 REPORT ON THE DISCLOSURE OF LOBBYING POLICIES AND PRACTICES. Against 0 0 0 E. I. DU PONT DE NEMOURS AND COMPANY Security: Meeting Type: Annual Ticker: DD Meeting Date: 25-Apr-2012 ISIN US2635341090 Vote Deadline Date: 24-Apr-2012 Agenda Management Total Ballot Shares: 141442.434 Last Vote Date: 28-Mar-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: LAMBERTO ANDREOTTI For 0 0 0 2 ELECTION OF DIRECTOR: RICHARD H. BROWN For 0 0 0 3 ELECTION OF DIRECTOR: ROBERT A. BROWN For 0 0 0 4 ELECTION OF DIRECTOR: BERTRAND P. COLLOMB For 0 0 0 5 ELECTION OF DIRECTOR: CURTIS J. CRAWFORD For 0 0 0 6 ELECTION OF DIRECTOR: ALEXANDER M. CUTLER For 0 0 0 7 ELECTION OF DIRECTOR: ELEUTHERE I. DU PONT For 0 0 0 8 ELECTION OF DIRECTOR: MARILLYN A. HEWSON For 0 0 0 9 ELECTION OF DIRECTOR: LOIS D. JULIBER For 0 0 0 10 ELECTION OF DIRECTOR: ELLEN J. KULLMAN For 0 0 0 11 ELECTION OF DIRECTOR: LEE M. THOMAS For 0 0 0 12 ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For 0 0 0 13 TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION For 0 0 0 14 ON INDEPENDENT CHAIR Against 0 0 0 15 ON EXECUTIVE COMPENSATION REPORT Against 0 0 0 ENERGIZER HOLDINGS, INC. Security: 29266R108 Meeting Type: Annual Ticker: ENR Meeting Date: 30-Jan-2012 ISIN US29266R1086 Vote Deadline Date: 27-Jan-2012 Agenda Management Total Ballot Shares: 58248 Last Vote Date: 09-Jan-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: BILL G. ARMSTRONG For 0 0 0 2 ELECTION OF DIRECTOR: J. PATRICK MULCAHY For 0 0 0 3 ELECTION OF DIRECTOR: PAMELA M. NICHOLSON For 0 0 0 4 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLPAS INDEPENDENT AUDITOR For 0 0 0 5 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 6 NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION 1 Year 0 0 0 0 ENSCO PLC Security: 29358Q109 Meeting Type: Annual Ticker: ESV Meeting Date: 22-May-2012 ISIN US29358Q1094 Vote Deadline Date: 16-May-2012 Agenda Management Total Ballot Shares: 211419 Last Vote Date: 01-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 RE-ELECT C. CHRISTOPHER GAUT AS A CLASS I DIRECTOR FOR A TERM TO EXPIRE AT 2 For 0 0 0 2 RE-ELECT GERALD W. HADDOCK AS A CLASS I DIRECTOR FOR A TERM TO EXPIRE AT 2 For 0 0 0 3 RE-ELECT PAUL E. ROWSEY, III AS A CLASS I DIRECTOR FOR A TERM TO EXPIRE AT 2 For 0 0 0 4 RE-ELECT FRANCIS S. KALMAN AS A CLASS II DIRECTOR FOR A TERM TO EXPIRE AT 2 For 0 0 0 5 RE-ELECT DAVID A.B. BROWN AS A CLASS III DIRECTOR FOR A TERM TO EXPIRE AT 2 For 0 0 0 6 RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF KPMG LLP AS OUR U.S. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For 0 0 0 7 RE-APPOINT KPMG AUDIT PLC AS OUR U.K. STATUTORY AUDITORS UNDER THE U.K. COMPANIES ACT 2006. For 0 0 0 8 TO AUTHORIZE THE AUDIT COMMITTEE TO DETERMINE OUR U.K. STATUTORY AUDITORS' REMUNERATION. For 0 0 0 9 APPROVE OUR 2012 LONG-TERM INCENTIVE PLAN. For 0 0 0 10 A NON-BINDING ADVISORY APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For 0 0 0 EXPRESS SCRIPTS HOLDING COMPANY Security: 30219G108 Meeting Type: Annual Ticker: ESRX Meeting Date: 30-May-2012 ISIN US30219G1085 Vote Deadline Date: 29-May-2012 Agenda Management Total Ballot Shares: 126789 Last Vote Date: 08-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: GARY G. BENANAV For 0 0 0 2 ELECTION OF DIRECTOR: MAURA C. BREEN For 0 0 0 3 ELECTION OF DIRECTOR: WILLIAM J. DELANEY For 0 0 0 4 ELECTION OF DIRECTOR: NICHOLAS J. LAHOWCHIC For 0 0 0 5 ELECTION OF DIRECTOR: THOMAS P. MAC MAHON For 0 0 0 6 ELECTION OF DIRECTOR: FRANK MERGENTHALER For 0 0 0 7 ELECTION OF DIRECTOR: WOODROW A. MYERS, JR., MD For 0 0 0 8 ELECTION OF DIRECTOR: JOHN O. PARKER, JR. For 0 0 0 9 ELECTION OF DIRECTOR: GEORGE PAZ For 0 0 0 10 ELECTION OF DIRECTOR: MYRTLE S. POTTER For 0 0 0 11 ELECTION OF DIRECTOR: WILLIAM L. ROPER, MD, MPH For 0 0 0 12 ELECTION OF DIRECTOR: SAMUEL K. SKINNER For 0 0 0 13 ELECTION OF DIRECTOR: SEYMOUR STERNBERG For 0 0 0 14 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE COMPANY'S CURRENT FISCAL YEAR. For 0 0 0 15 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. For 0 0 0 16 STOCKHOLDER PROPOSAL REGARDING REPORT ON POLITICAL CONTRIBUTIONS. Against 0 0 0 17 STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER ACTION BY WRITTEN CONSENT. Against 0 0 0 EXXON MOBIL CORPORATION Security: 30231G102 Meeting Type: Annual Ticker: XOM Meeting Date: 30-May-2012 ISIN US30231G1022 Vote Deadline Date: 29-May-2012 Agenda Management Total Ballot Shares: 294167.623 Last Vote Date: 15-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 M.J. BOSKIN 0 0 0 2 P. BRABECK-LETMATHE 0 0 0 3 L.R. FAULKNER 0 0 0 4 J.S. FISHMAN 0 0 0 5 H.H. FORE 0 0 0 6 K.C. FRAZIER 0 0 0 7 W.W. GEORGE 0 0 0 8 S.J. PALMISANO 0 0 0 9 S.S REINEMUND 0 0 0 10 R.W. TILLERSON 0 0 0 11 E.E. WHITACRE, JR. 0 0 0 2 RATIFICATION OF INDEPENDENT AUDITORS () For 0 0 0 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION () For 0 0 0 4 INDEPENDENT CHAIRMAN () Against 0 0 0 5 MAJORITY VOTE FOR DIRECTORS () Against 0 0 0 6 REPORT ON POLITICAL CONTRIBUTIONS () Against 0 0 0 7 AMENDMENT OF EEO POLICY () Against 0 0 0 8 REPORT ON NATURAL GAS PRODUCTION () Against 0 0 0 9 GREENHOUSE GAS EMISSIONS GOALS () Against 0 0 0 FEDEX CORPORATION Security: 31428X106 Meeting Type: Annual Ticker: FDX Meeting Date: 26-Sep-2011 ISIN US31428X1063 Vote Deadline Date: 23-Sep-2011 Agenda Management Total Ballot Shares: 60420 Last Vote Date: 08-Sep-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JAMES L. BARKSDALE For 0 0 0 2 ELECTION OF DIRECTOR: JOHN A. EDWARDSON For 0 0 0 3 ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON For 0 0 0 4 ELECTION OF DIRECTOR: STEVEN R. LORANGER For 0 0 0 5 ELECTION OF DIRECTOR: GARY W. LOVEMAN For 0 0 0 6 ELECTION OF DIRECTOR: R. BRAD MARTIN For 0 0 0 7 ELECTION OF DIRECTOR: JOSHUA COOPER RAMO For 0 0 0 8 ELECTION OF DIRECTOR: SUSAN C. SCHWAB For 0 0 0 9 ELECTION OF DIRECTOR: FREDERICK W. SMITH For 0 0 0 10 ELECTION OF DIRECTOR: JOSHUA I. SMITH For 0 0 0 11 ELECTION OF DIRECTOR: DAVID P. STEINER For 0 0 0 12 ELECTION OF DIRECTOR: PAUL S. WALSH For 0 0 0 13 APPROVAL OF AMENDMENT TO CERTIFICATE OF INCORPORATION IN ORDER TO ALLOW STOCKHOLDERS TO CALL SPECIAL MEETINGS. For 0 0 0 14 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For 0 0 0 15 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 16 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. 1 Year 0 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 17 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Against 0 0 0 18 STOCKHOLDER PROPOSAL REQUIRING EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Against 0 0 0 19 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS REPORT. Against 0 0 0 FISERV, INC. Security: Meeting Type: Annual Ticker: FISV Meeting Date: 23-May-2012 ISIN US3377381088 Vote Deadline Date: 22-May-2012 Agenda Management Total Ballot Shares: 76351 Last Vote Date: 02-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 DANIEL P. KEARNEY 2015 0 0 0 2 JEFFERY W. YABUKI 2015 0 0 0 2 TO APPROVE AN AMENDMENT TO OUR ARTICLES OF INCORPORATION THAT WOULD ELIMINATE THE CLASSIFIED STRUCTURE OF OUR BOARD OF DIRECTORS AND PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS AS SET FORTH IN THE AMENDMENT. For 0 0 0 3 TO APPROVE PERFORMANCE GOALS AND RELATED MATTERS UNDER THE FISERV, INC. 2 For 0 0 0 4 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For 0 0 0 5 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For 0 0 0 FORD MOTOR COMPANY Security: Meeting Type: Annual Ticker: F Meeting Date: 10-May-2012 ISIN US3453708600 Vote Deadline Date: 09-May-2012 Agenda Management Total Ballot Shares: 560775 Last Vote Date: 21-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: STEPHEN G. BUTLER For 0 0 0 2 ELECTION OF DIRECTOR: KIMBERLY A. CASIANO For 0 0 0 3 ELECTION OF DIRECTOR: ANTHONY F. EARLEY, JR. For 0 0 0 4 ELECTION OF DIRECTOR: EDSEL B. FORD II For 0 0 0 5 ELECTION OF DIRECTOR: WILLIAM CLAY FORD, JR. For 0 0 0 6 ELECTION OF DIRECTOR: RICHARD A. GEPHARDT For 0 0 0 7 ELECTION OF DIRECTOR: JAMES H. HANCE, JR. For 0 0 0 8 ELECTION OF DIRECTOR: WILLIAM W. HELMAN IV For 0 0 0 9 ELECTION OF DIRECTOR: IRVINE O. HOCKADAY, JR. For 0 0 0 10 ELECTION OF DIRECTOR: JON M. HUNTSMAN, JR. For 0 0 0 11 ELECTION OF DIRECTOR: RICHARD A. MANOOGIAN For 0 0 0 12 ELECTION OF DIRECTOR: ELLEN R. MARRAM For 0 0 0 13 ELECTION OF DIRECTOR: ALAN MULALLY For 0 0 0 14 ELECTION OF DIRECTOR: HOMER A. NEAL For 0 0 0 15 ELECTION OF DIRECTOR: GERALD L. SHAHEEN For 0 0 0 16 ELECTION OF DIRECTOR: JOHN L. THORNTON For 0 0 0 17 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For 0 0 0 18 SAY ON PAY - AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVES. For 0 0 0 19 RELATING TO CUMULATIVE VOTING FOR THE ELECTION OF DIRECTORS. Against 0 0 0 20 RELATING TO CONSIDERATION OF A RECAPITALIZATION PLAN TO PROVIDE THAT ALL OF THE COMPANY'S OUTSTANDING STOCK HAVE ONE VOTE PER SHARE. Against 0 0 0 21 RELATING TO ALLOWING HOLDERS OF 10% OF OUTSTANDING COMMON STOCK TO CALL SPECIAL MEETINGS OF SHAREHOLDERS. Against 0 0 0 GENERAL ELECTRIC COMPANY Security: Meeting Type: Annual Ticker: GE Meeting Date: 25-Apr-2012 ISIN US3696041033 Vote Deadline Date: 24-Apr-2012 Agenda Management Total Ballot Shares: 1490681.178 Last Vote Date: 03-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE For 0 0 0 2 ELECTION OF DIRECTOR: JAMES I. CASH, JR. For 0 0 0 3 ELECTION OF DIRECTOR: ANN M. FUDGE For 0 0 0 4 ELECTION OF DIRECTOR: SUSAN HOCKFIELD For 0 0 0 5 ELECTION OF DIRECTOR: JEFFREY R. IMMELT For 0 0 0 6 ELECTION OF DIRECTOR: ANDREA JUNG For 0 0 0 7 ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY For 0 0 0 8 ELECTION OF DIRECTOR: ROBERT W. LANE For 0 0 0 9 ELECTION OF DIRECTOR: RALPH S. LARSEN For 0 0 0 10 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS For 0 0 0 11 ELECTION OF DIRECTOR: JAMES J. MULVA For 0 0 0 12 ELECTION OF DIRECTOR: SAM NUNN For 0 0 0 13 ELECTION OF DIRECTOR: ROGER S. PENSKE For 0 0 0 14 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA For 0 0 0 15 ELECTION OF DIRECTOR: JAMES S. TISCH For 0 0 0 16 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III For 0 0 0 17 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For 0 0 0 18 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION For 0 0 0 19 APPROVAL OF AN AMENDMENT TO THE GE 2007 LONG-TERM INCENTIVE PLAN TO INCREASE THE NUMBER OF AUTHORIZED SHARES For 0 0 0 20 APPROVAL OF THE MATERIAL TERMS OF SENIOR OFFICER PERFORMANCE GOALS For 0 0 0 21 CUMULATIVE VOTING Against 0 0 0 22 NUCLEAR ACTIVITIES Against 0 0 0 23 INDEPENDENT BOARD CHAIRMAN Against 0 0 0 24 SHAREOWNER ACTION BY WRITTEN CONSENT Against 0 0 0 GILEAD SCIENCES, INC. Security: Meeting Type: Annual Ticker: GILD Meeting Date: 10-May-2012 ISIN US3755581036 Vote Deadline Date: 09-May-2012 Agenda Management Total Ballot Shares: 137557 Last Vote Date: 18-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JOHN F. COGAN 0 0 0 2 ETIENNE F. DAVIGNON 0 0 0 3 JAMES M. DENNY 0 0 0 4 CARLA A. HILLS 0 0 0 5 KEVIN E. LOFTON 0 0 0 6 JOHN W. MADIGAN 0 0 0 7 JOHN C. MARTIN 0 0 0 8 GORDON E. MOORE 0 0 0 9 NICHOLAS G. MOORE 0 0 0 10 RICHARD J. WHITLEY 0 0 0 11 GAYLE E. WILSON 0 0 0 12 PER WOLD-OLSEN 0 0 0 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. For 0 0 0 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF GILEAD'S NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. For 0 0 0 4 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. Against 0 0 0 5 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO REDEEM GILEAD'S POISON PILL UNLESS THE PLAN IS SUBJECT TO A STOCKHOLDER VOTE. Against 0 0 0 GOOGLE INC. Security: 38259P508 Meeting Type: Annual Ticker: GOOG Meeting Date: 21-Jun-2012 ISIN US38259P5089 Vote Deadline Date: 20-Jun-2012 Agenda Management Total Ballot Shares: 33630 Last Vote Date: 07-Jun-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 LARRY PAGE 0 0 0 2 SERGEY BRIN 0 0 0 3 ERIC E. SCHMIDT 0 0 0 4 L. JOHN DOERR 0 0 0 5 DIANE B. GREENE 0 0 0 6 JOHN L. HENNESSY 0 0 0 7 ANN MATHER 0 0 0 8 PAUL S. OTELLINI 0 0 0 9 K. RAM SHRIRAM 0 0 0 10 SHIRLEY M. TILGHMAN 0 0 0 2 THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. For 0 0 0 3 THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ESTABLISH THE CLASS C CAPITAL STOCK AND TO MAKE CERTAIN CLARIFYING CHANGES. For 0 0 0 4 THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CLASS A COMMON STOCK FROM 6 BILLION TO 9 BILLION. For 0 0 0 5 THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE TREATMENT OF SHARES OF CLASS A COMMON STOCK IN A MANNER THAT IS AT LEAST AS FAVORABLE AS THE SHARES OF CLASS B COMMON STOCK. For 0 0 0 6 THE APPROVAL OF GOOGLE'S 2 For 0 0 0 7 THE APPROVAL OF GOOGLE'S2 For 0 0 0 8 A STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON POLITICAL CONTRIBUTIONS, IF PROPERLY PRESENTED AT THE MEETING. Against 0 0 0 9 A STOCKHOLDER PROPOSAL REGARDING MANDATORY ARBITRATION OF CERTAIN SHAREHOLDER CLAIMS, IF PROPERLY PRESENTED AT THE MEETING. Against 0 0 0 10 A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Against 0 0 0 HERMAN MILLER, INC. Security: Meeting Type: Annual Ticker: MLHR Meeting Date: 10-Oct-2011 ISIN US6005441000 Vote Deadline Date: 07-Oct-2011 Agenda Management Total Ballot Shares: 142479 Last Vote Date: 16-Sep-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 MARY VERMEER ANDRINGA 0 0 0 2 J. BARRY GRISWELL 0 0 0 3 BRIAN C. WALKER 0 0 0 2 PROPOSAL TO APPROVE THE HERMAN MILLER, INC. 2011 LONG-TERM INCENTIVE PLAN. For 0 0 0 3 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For 0 0 0 4 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 5 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY OF A SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. 1 Year 0 0 0 0 INTERNATIONAL BUSINESS MACHINES CORP. Security: Meeting Type: Annual Ticker: IBM Meeting Date: 24-Apr-2012 ISIN US4592001014 Vote Deadline Date: 23-Apr-2012 Agenda Management Total Ballot Shares: 74701.667 Last Vote Date: 27-Mar-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: A. J. P. BELDA For 0 0 0 2 ELECTION OF DIRECTOR: W. R. BRODY For 0 0 0 3 ELECTION OF DIRECTOR: K. I. CHENAULT For 0 0 0 4 ELECTION OF DIRECTOR: M. L. ESKEW For 0 0 0 5 ELECTION OF DIRECTOR: D. N. FARR For 0 0 0 6 ELECTION OF DIRECTOR: S. A. JACKSON For 0 0 0 7 ELECTION OF DIRECTOR: A. N. LIVERIS For 0 0 0 8 ELECTION OF DIRECTOR: W. J. MCNERNEY, JR. For 0 0 0 9 ELECTION OF DIRECTOR: J. W. OWENS For 0 0 0 10 ELECTION OF DIRECTOR: S. J. PALMISANO For 0 0 0 11 ELECTION OF DIRECTOR: V. M. ROMETTY For 0 0 0 12 ELECTION OF DIRECTOR: J. E. SPERO For 0 0 0 13 ELECTION OF DIRECTOR: S. TAUREL For 0 0 0 14 ELECTION OF DIRECTOR: L. H. ZAMBRANO For 0 0 0 15 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () For 0 0 0 16 ADVISORY VOTE ON EXECUTIVE COMPENSATION () For 0 0 0 17 STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING () Against 0 0 0 18 STOCKHOLDER PROPOSAL TO REVIEW POLITICAL CONTRIBUTIONS - TRADE ASSOCIATIONS POLICY () Against 0 0 0 19 STOCKHOLDER PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES () Against 0 0 0 INTUIT INC. Security: Meeting Type: Annual Ticker: INTU Meeting Date: 19-Jan-2012 ISIN US4612021034 Vote Deadline Date: 18-Jan-2012 Agenda Management Total Ballot Shares: 84467 Last Vote Date: 23-Dec-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CHRISTOPHER W. BRODY For 0 0 0 2 ELECTION OF DIRECTOR: WILLIAM V. CAMPBELL For 0 0 0 3 ELECTION OF DIRECTOR: SCOTT D. COOK For 0 0 0 4 ELECTION OF DIRECTOR: DIANE B. GREENE For 0 0 0 5 ELECTION OF DIRECTOR: EDWARD A. KANGAS For 0 0 0 6 ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON For 0 0 0 7 ELECTION OF DIRECTOR: DENNIS D. POWELL For 0 0 0 8 ELECTION OF DIRECTOR: BRAD D. SMITH For 0 0 0 9 RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2012. For 0 0 0 10 APPROVE THE AMENDMENT TO THE EMPLOYEE STOCK PURCHASE PLAN. For 0 0 0 11 APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 12 TO RECOMMEND, BY NON-BINDING ADVISORY VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. 1 Year 0 0 0 0 JPMORGAN CHASE & CO. Security: 46625H100 Meeting Type: Annual Ticker: JPM Meeting Date: 15-May-2012 ISIN US46625H1005 Vote Deadline Date: 14-May-2012 Agenda Management Total Ballot Shares: 477444.605 Last Vote Date: 25-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JAMES A. BELL For 0 0 0 2 ELECTION OF DIRECTOR: CRANDALL C. BOWLES For 0 0 0 3 ELECTION OF DIRECTOR: STEPHEN B. BURKE For 0 0 0 4 ELECTION OF DIRECTOR: DAVID M. COTE For 0 0 0 5 ELECTION OF DIRECTOR: JAMES S. CROWN For 0 0 0 6 ELECTION OF DIRECTOR: JAMES DIMON For 0 0 0 7 ELECTION OF DIRECTOR: TIMOTHY P. FLYNN For 0 0 0 8 ELECTION OF DIRECTOR: ELLEN V. FUTTER For 0 0 0 9 ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. For 0 0 0 10 ELECTION OF DIRECTOR: LEE R. RAYMOND For 0 0 0 11 ELECTION OF DIRECTOR: WILLIAM C. WELDON For 0 0 0 12 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For 0 0 0 13 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION For 0 0 0 14 POLITICAL NON-PARTISANSHIP Against 0 0 0 15 INDEPENDENT DIRECTOR AS CHAIRMAN Against 0 0 0 16 LOAN SERVICING Against 0 0 0 17 CORPORATE POLITICAL CONTRIBUTIONS REPORT Against 0 0 0 18 GENOCIDE-FREE INVESTING Against 0 0 0 19 SHAREHOLDER ACTION BY WRITTEN CONSENT Against 0 0 0 20 STOCK RETENTION Against 0 0 0 LABORATORY CORP. OF AMERICA HOLDINGS Security: 50540R409 Meeting Type: Annual Ticker: LH Meeting Date: 01-May-2012 ISIN US50540R4092 Vote Deadline Date: 30-Apr-2012 Agenda Management Total Ballot Shares: 49638 Last Vote Date: 06-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DAVID P. KING For 0 0 0 2 ELECTION OF DIRECTOR: KERRII B. ANDERSON For 0 0 0 3 ELECTION OF DIRECTOR: JEAN-LUC BELINGARD For 0 0 0 4 ELECTION OF DIRECTOR: N. ANTHONY COLES, JR., M.D., M.P.H. For 0 0 0 5 ELECTION OF DIRECTOR: WENDY E. LANE For 0 0 0 6 ELECTION OF DIRECTOR: THOMAS P. MAC MAHON For 0 0 0 7 ELECTION OF DIRECTOR: ROBERT E. MITTELSTAEDT, JR. For 0 0 0 8 ELECTION OF DIRECTOR: ARTHUR H. RUBENSTEIN, MBBCH For 0 0 0 9 ELECTION OF DIRECTOR: M. KEITH WEIKEL, PH.D. For 0 0 0 10 ELECTION OF DIRECTOR: R. SANDERS WILLIAMS, M.D. For 0 0 0 11 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. For 0 0 0 12 TO APPROVE THE LABORATORY CORPORATION OF AMERICA HOLDINGS 2 For 0 0 0 13 TO APPROVE AN AMENDMENT TO THE LABORATORY CORPORATION OF AMERICA HOLDINGS 1 For 0 0 0 14 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For 0 0 0 MARATHON OIL CORPORATION Security: Meeting Type: Annual Ticker: MRO Meeting Date: 25-Apr-2012 ISIN US5658491064 Vote Deadline Date: 24-Apr-2012 Agenda Management Total Ballot Shares: 171511 Last Vote Date: 04-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: GREGORY H. BOYCE For 0 0 0 2 ELECTION OF DIRECTOR: PIERRE BRONDEAU For 0 0 0 3 ELECTION OF DIRECTOR: CLARENCE P. CAZALOT, JR. For 0 0 0 4 ELECTION OF DIRECTOR: LINDA Z. COOK For 0 0 0 5 ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON For 0 0 0 6 ELECTION OF DIRECTOR: PHILIP LADER For 0 0 0 7 ELECTION OF DIRECTOR: MICHAEL E.J. PHELPS For 0 0 0 8 ELECTION OF DIRECTOR: DENNIS H. REILLEY For 0 0 0 9 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITOR FOR 2012. For 0 0 0 10 A NON-BINDING ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. For 0 0 0 11 APPROVAL OF OUR 2 For 0 0 0 MEDCO HEALTH SOLUTIONS, INC. Security: 58405U102 Meeting Type: Special Ticker: MHS Meeting Date: 21-Dec-2011 ISIN US58405U1025 Vote Deadline Date: 20-Dec-2011 Agenda Management Total Ballot Shares: 92219 Last Vote Date: 09-Dec-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JULY 20, 2011, AS AMENDED ON NOVEMBER 7, 2(THE "MERGER AGREEMENT"), BY AND AMONG EXPRESS SCRIPTS, INC., MEDCO HEALTH SOLUTIONS, INC., ARISTOTLE HOLDING, INC., ARISTOTLE MERGER SUB, INC., AND PLATO MERGER SUB, INC. For 0 0 0 2 TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE PROPOSAL TO ADOPT THE MERGER AGREEMENT. For 0 0 0 3 TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE COMPENSATION ARRANGEMENTS FOR THE COMPANY'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGERS CONTEMPLATED BY THE MERGER AGREEMENT. For 0 0 0 MICROS SYSTEMS, INC. Security: Meeting Type: Annual Ticker: MCRS Meeting Date: 18-Nov-2011 ISIN US5949011002 Vote Deadline Date: 17-Nov-2011 Agenda Management Total Ballot Shares: 82706 Last Vote Date: 28-Oct-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 LOUIS M. BROWN, JR. 0 0 0 2 B. GARY DANDO 0 0 0 3 A.L. GIANNOPOULOS 0 0 0 4 F. SUZANNE JENNICHES 0 0 0 5 JOHN G. PUENTE 0 0 0 6 DWIGHT S. TAYLOR 0 0 0 2 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE 2(PROPOSAL 2) For 0 0 0 3 PROPOSAL TO AMEND THE COMPANY'S 1,200,(PROPOSAL 3) For 0 0 0 4 CONSIDERATION OF AN ADVISORY VOTE ON COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS (PROPOSAL 4) For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 5 CONSIDERATION OF AN ADVISORY VOTE TO DETERMINE THE FREQUENCY OF THE ADVISORY VOTE ON COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS (PROPOSAL 5) 1 Year 0 0 0 0 MORGAN STANLEY Security: Meeting Type: Annual Ticker: MS Meeting Date: 15-May-2012 ISIN US6174464486 Vote Deadline Date: 14-May-2012 Agenda Management Total Ballot Shares: 569876 Last Vote Date: 26-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ROY J. BOSTOCK For 0 0 0 2 ELECTION OF DIRECTOR: ERSKINE B. BOWLES For 0 0 0 3 ELECTION OF DIRECTOR: HOWARD J. DAVIES For 0 0 0 4 ELECTION OF DIRECTOR: JAMES P. GORMAN For 0 0 0 5 ELECTION OF DIRECTOR: C. ROBERT KIDDER For 0 0 0 6 ELECTION OF DIRECTOR: KLAUS KLEINFELD For 0 0 0 7 ELECTION OF DIRECTOR: DONALD T. NICOLAISEN For 0 0 0 8 ELECTION OF DIRECTOR: HUTHAM S. OLAYAN For 0 0 0 9 ELECTION OF DIRECTOR: JAMES W. OWENS For 0 0 0 10 ELECTION OF DIRECTOR: O. GRIFFITH SEXTON For 0 0 0 11 ELECTION OF DIRECTOR: RYOSUKE TAMAKOSHI For 0 0 0 12 ELECTION OF DIRECTOR: MASAAKI TANAKA For 0 0 0 13 ELECTION OF DIRECTOR: LAURA D. TYSON For 0 0 0 14 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR For 0 0 0 15 TO AMEND THE 2 For 0 0 0 16 TO AMEND THE DIRECTORS' EQUITY CAPITAL ACCUMULATION PLAN For 0 0 0 17 TO APPROVE THE COMPENSATION OF EXECUTIVES AS DISCLOSED IN THE PROXY STATEMENT (NON-BINDING ADVISORY RESOLUTION) For 0 0 0 NII HOLDINGS, INC. Security: 62913F201 Meeting Type: Annual Ticker: NIHD Meeting Date: 09-May-2012 ISIN US62913F2011 Vote Deadline Date: 08-May-2012 Agenda Management Total Ballot Shares: 525573 Last Vote Date: 16-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: KEVIN L. BEEBE For 0 0 0 2 ELECTION OF DIRECTOR: CAROLYN F. KATZ For 0 0 0 3 AN ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For 0 0 0 4 APPROVAL OF THE 2 For 0 0 0 5 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. For 0 0 0 PACCAR INC Security: Meeting Type: Annual Ticker: PCAR Meeting Date: 24-Apr-2012 ISIN US6937181088 Vote Deadline Date: 23-Apr-2012 Agenda Management Total Ballot Shares: 251691.235 Last Vote Date: 28-Mar-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 MARK C. PIGOTT 0 0 0 2 WARREN R. STALEY 0 0 0 3 C.R WILLIAMSON 0 0 0 2 STOCKHOLDER PROPOSAL REGARDING A DIRECTOR VOTE THRESHOLD For 0 0 0 3 STOCKHOLDER PROPOSAL REGARDING SUPERMAJORITY VOTING PROVISIONS Against 0 0 0 4 STOCKHOLDER PROPOSAL REGARDING THE ANNUAL ELECTION OF ALL DIRECTORS Against 0 0 0 PEPSICO, INC. Security: Meeting Type: Annual Ticker: PEP Meeting Date: 02-May-2012 ISIN US7134481081 Vote Deadline Date: 01-May-2012 Agenda Management Total Ballot Shares: 479445.799 Last Vote Date: 10-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: S.L. BROWN For 0 0 0 2 ELECTION OF DIRECTOR: I.M. COOK For 0 0 0 3 ELECTION OF DIRECTOR: D. DUBLON For 0 0 0 4 ELECTION OF DIRECTOR: V.J. DZAU For 0 0 0 5 ELECTION OF DIRECTOR: R.L. HUNT For 0 0 0 6 ELECTION OF DIRECTOR: A. IBARGUEN For 0 0 0 7 ELECTION OF DIRECTOR: I.K. NOOYI For 0 0 0 8 ELECTION OF DIRECTOR: S.P. ROCKEFELLER For 0 0 0 9 ELECTION OF DIRECTOR: J.J. SCHIRO For 0 0 0 10 ELECTION OF DIRECTOR: L.G. TROTTER For 0 0 0 11 ELECTION OF DIRECTOR: D. VASELLA For 0 0 0 12 ELECTION OF DIRECTOR: A. WEISSER For 0 0 0 13 RATIFY THE APPOINTMENT KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2012. For 0 0 0 14 APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. For 0 0 0 15 RE-APPROVAL OF THE PERFORMANCE MEASURES UNDER OUR 2007 LONG-TERM INCENTIVE PLAN. For 0 0 0 16 SHAREHOLDER PROPOSAL - LOBBYING PRACTICES REPORT. Against 0 0 0 17 SHAREHOLDER PROPOSAL - FORMATION OF RISK OVERSIGHT COMMITTEE. Against 0 0 0 18 SHAREHOLDER PROPOSAL - CHAIRMAN OF THE BOARD SHALL BE AN INDEPENDENT DIRECTOR. Against 0 0 0 PHARMACEUTICAL PRODUCT DEVELOPMENT, INC. Security: Meeting Type: Special Ticker: PPDI Meeting Date: 30-Nov-2011 ISIN US7171241018 Vote Deadline Date: 29-Nov-2011 Agenda Management Total Ballot Shares: 125087 Last Vote Date: 14-Nov-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 TO APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF OCTOBER 2, 2011, AS IT MAY BE AMENDED FROM TIME TO TIME, BY AND AMONG PHARMACEUTICAL PRODUCT DEVELOPMENT, INC., JAGUAR HOLDINGS, LLC AND JAGUAR MERGER SUB, INC. For 0 0 0 2 TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE "GOLDEN PARACHUTE" COMPENSATION THAT MIGHT BE RECEIVED BY THE COMPANY'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER. For 0 0 0 3 TO ADJOURN THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE AGREEMENT AND PLAN OF MERGER. For 0 0 0 PRAXAIR, INC. Security: 74005P104 Meeting Type: Annual Ticker: PX Meeting Date: 24-Apr-2012 ISIN US74005P1049 Vote Deadline Date: 23-Apr-2012 Agenda Management Total Ballot Shares: 47448 Last Vote Date: 27-Mar-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 STEPHEN F. ANGEL 0 0 0 2 OSCAR BERNARDES 0 0 0 3 BRET K. CLAYTON 0 0 0 4 NANCE K. DICCIANI 0 0 0 5 EDWARD G. GALANTE 0 0 0 6 CLAIRE W. GARGALLI 0 0 0 7 IRA D. HALL 0 0 0 8 RAYMOND W. LEBOEUF 0 0 0 9 LARRY D. MCVAY 0 0 0 10 WAYNE T. SMITH 0 0 0 11 ROBERT L. WOOD 0 0 0 2 TO APPROVE AMENDMENTS TO PRAXAIR'S RESTATED CERTIFICATE OF INCORPORATION TO PERMIT SHAREHOLDERS TO CALL SPECIAL MEETINGS OF SHAREHOLDERS. For 0 0 0 3 TO APPROVE, ON AN ADVISORY AND NON-BINDING BASIS, THE COMPENSATION OF PRAXAIR'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2 For 0 0 0 4 A SHAREHOLDER PROPOSAL REGARDING ELECTIONEERING POLICIES AND CONTRIBUTIONS. Against 0 0 0 5 TO RATIFY THE APPOINTMENT OF THE INDEPENDENT AUDITOR. For 0 0 0 PRINCIPAL FINANCIAL GROUP, INC. Security: 74251V102 Meeting Type: Annual Ticker: PFG Meeting Date: 22-May-2012 ISIN US74251V1026 Vote Deadline Date: 21-May-2012 Agenda Management Total Ballot Shares: 178173 Last Vote Date: 03-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: RICHARD L. KEYSER For 0 0 0 2 ELECTION OF DIRECTOR: LUCA MAESTRI For 0 0 0 3 ELECTION OF DIRECTOR: ELIZABETH E. TALLETT For 0 0 0 4 ELIMINATION OF SUPERMAJORITY VOTING For 0 0 0 5 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION For 0 0 0 6 RATIFICATION OF INDEPENDENT AUDITORS For 0 0 0 QUALCOMM INCORPORATED Security: Meeting Type: Annual Ticker: QCOM Meeting Date: 06-Mar-2012 ISIN US7475251036 Vote Deadline Date: 05-Mar-2012 Agenda Management Total Ballot Shares: 240064.102 Last Vote Date: 09-Feb-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 BARBARA T. ALEXANDER 0 0 0 2 STEPHEN M. BENNETT 0 0 0 3 DONALD G. CRUICKSHANK 0 0 0 4 RAYMOND V. DITTAMORE 0 0 0 5 THOMAS W. HORTON 0 0 0 6 PAUL E. JACOBS 0 0 0 7 ROBERT E. KAHN 0 0 0 8 SHERRY LANSING 0 0 0 9 DUANE A. NELLES 0 0 0 10 FRANCISCO ROS 0 0 0 11 BRENT SCOWCROFT 0 0 0 12 MARC I. STERN 0 0 0 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 30, 2012. For 0 0 0 3 TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. For 0 0 0 4 TO APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE PLURALITY VOTING PROVISION. For 0 0 0 REDWOOD TRUST, INC. Security: Meeting Type: Annual Ticker: RWT Meeting Date: 17-May-2012 ISIN US7580754023 Vote Deadline Date: 16-May-2012 Agenda Management Total Ballot Shares: 467930 Last Vote Date: 26-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 GEORGE E. BULL, III 0 0 0 2 GEORGANNE C. PROCTOR 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For 0 0 0 3 ADVISORY RESOLUTION TO APPROVE NAMED EXECUTIVE OFFICER OMPENSATION. For 0 0 0 4 AMENDMENT TO THE COMPANY'S CHARTER TO INCREASE THE NUMBER OF SHARES OF CAPITAL STOCK AUTHORIZED FOR ISSUANCE FROM For 0 0 0 5 AMENDMENT TO THE 2,000 SHARES. For 0 0 0 6 AMENDMENT TO THE 2 PLAN BY 100,000 SHARES. For 0 0 0 7 AMENDMENT TO THE COMPANY'S CHARTER TO ELIMINATE THE CLASSIFICATION OF THE BOARD OF DIRECTORS. For 0 0 0 8 AMENDMENT TO THE COMPANY'S BYLAWS TO ADOPT A MAJORITY VOTING PROVISION FOR UNCONTESTED DIRECTOR ELECTIONS. None 0 0 0 SEMPRA ENERGY Security: Meeting Type: Annual Ticker: SRE Meeting Date: 10-May-2012 ISIN US8168511090 Vote Deadline Date: 09-May-2012 Agenda Management Total Ballot Shares: 83756.515 Last Vote Date: 19-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ALAN L. BOECKMANN For 0 0 0 2 ELECTION OF DIRECTOR: JAMES G. BROCKSMITH JR. For 0 0 0 3 ELECTION OF DIRECTOR: DONALD E. FELSINGER For 0 0 0 4 ELECTION OF DIRECTOR: WILFORD D. GODBOLD JR. For 0 0 0 5 ELECTION OF DIRECTOR: WILLIAM D. JONES For 0 0 0 6 ELECTION OF DIRECTOR: WILLIAM G. OUCHI For 0 0 0 7 ELECTION OF DIRECTOR: DEBRA L. REED For 0 0 0 8 ELECTION OF DIRECTOR: CARLOS RUIZ For 0 0 0 9 ELECTION OF DIRECTOR: WILLIAM C. RUSNACK For 0 0 0 10 ELECTION OF DIRECTOR: WILLIAM P. RUTLEDGE For 0 0 0 11 ELECTION OF DIRECTOR: LYNN SCHENK For 0 0 0 12 ELECTION OF DIRECTOR: LUIS M. TELLEZ For 0 0 0 13 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For 0 0 0 14 ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION. For 0 0 0 15 SHAREHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Against 0 0 0 16 SHAREHOLDER PROPOSAL REGARDING SUSTAINABILITY. Against 0 0 0 STARWOOD PROPERTY TRUST INC Security: 85571B105 Meeting Type: Annual Ticker: STWD Meeting Date: 02-May-2012 ISIN US85571B1052 Vote Deadline Date: 01-May-2012 Agenda Management Total Ballot Shares: 248192 Last Vote Date: 11-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 RICHARD D. BRONSON 0 0 0 2 JEFFREY F. DIMODICA 0 0 0 3 JEFFREY G. DISHNER 0 0 0 4 CAMILLE J. DOUGLAS 0 0 0 5 BOYD W. FELLOWS 0 0 0 6 BARRY S. STERNLICHT 0 0 0 7 STRAUSS ZELNICK 0 0 0 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. For 0 0 0 3 TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF DELOITTE & TOUCHE LLP AS STARWOOD PROPERTY TRUST, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. For 0 0 0 STATE STREET CORPORATION Security: Meeting Type: Annual Ticker: STT Meeting Date: 16-May-2012 ISIN US8574771031 Vote Deadline Date: 15-May-2012 Agenda Management Total Ballot Shares: 131087 Last Vote Date: 25-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: K. BURNES For 0 0 0 2 ELECTION OF DIRECTOR: P. COYM For 0 0 0 3 ELECTION OF DIRECTOR: P. DE SAINT-AIGNAN For 0 0 0 4 ELECTION OF DIRECTOR: A. FAWCETT For 0 0 0 5 ELECTION OF DIRECTOR: D. GRUBER For 0 0 0 6 ELECTION OF DIRECTOR: L. HILL For 0 0 0 7 ELECTION OF DIRECTOR: J. HOOLEY For 0 0 0 8 ELECTION OF DIRECTOR: R. KAPLAN For 0 0 0 9 ELECTION OF DIRECTOR: R. SERGEL For 0 0 0 10 ELECTION OF DIRECTOR: R. SKATES For 0 0 0 11 ELECTION OF DIRECTOR: G. SUMME For 0 0 0 12 ELECTION OF DIRECTOR: R. WEISSMAN For 0 0 0 13 TO APPROVE AN ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION. For 0 0 0 14 APPROVE THE AMENDED AND RESTATED 2 STOCK. For 0 0 0 15 RATIFY SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. For 0 0 0 THE MCGRAW-HILL COMPANIES, INC. Security: Meeting Type: Annual Ticker: MHP Meeting Date: 25-Apr-2012 ISIN US5806451093 Vote Deadline Date: 24-Apr-2012 Agenda Management Total Ballot Shares: 295273.715 Last Vote Date: 03-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: PEDRO ASPE For 0 0 0 2 ELECTION OF DIRECTOR: SIR WINFRIED BISCHOFF For 0 0 0 3 ELECTION OF DIRECTOR: WILLIAM D. GREEN For 0 0 0 4 ELECTION OF DIRECTOR: LINDA KOCH LORIMER For 0 0 0 5 ELECTION OF DIRECTOR: HAROLD MCGRAW III For 0 0 0 6 ELECTION OF DIRECTOR: ROBERT P. MCGRAW For 0 0 0 7 ELECTION OF DIRECTOR: HILDA OCHOA-BRILLEMBOURG For 0 0 0 8 ELECTION OF DIRECTOR: SIR MICHAEL RAKE For 0 0 0 9 ELECTION OF DIRECTOR: EDWARD B. RUST, JR. For 0 0 0 10 ELECTION OF DIRECTOR: KURT L. SCHMOKE For 0 0 0 11 ELECTION OF DIRECTOR: SIDNEY TAUREL For 0 0 0 12 ELECTION OF DIRECTOR: RICHARD E. THORNBURGH For 0 0 0 13 VOTE TO APPROVE, ON AN ADVISORY BASIS, THE EXECUTIVE COMPENSATION PROGRAM FOR THE COMPANY'S NAMED EXECUTIVE OFFICERS For 0 0 0 14 VOTE TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 For 0 0 0 15 SHAREHOLDER PROPOSAL REQUESTING SHAREHOLDER ACTION BY WRITTEN CONSENT Against 0 0 0 TIME WARNER CABLE INC Security: 88732J207 Meeting Type: Annual Ticker: TWC Meeting Date: 17-May-2012 ISIN US88732J2078 Vote Deadline Date: 16-May-2012 Agenda Management Total Ballot Shares: 59018 Last Vote Date: 26-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CAROLE BLACK For 0 0 0 2 ELECTION OF DIRECTOR: GLENN A. BRITT For 0 0 0 3 ELECTION OF DIRECTOR: THOMAS H. CASTRO For 0 0 0 4 ELECTION OF DIRECTOR: DAVID C. CHANG For 0 0 0 5 ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. For 0 0 0 6 ELECTION OF DIRECTOR: PETER R. HAJE For 0 0 0 7 ELECTION OF DIRECTOR: DONNA A. JAMES For 0 0 0 8 ELECTION OF DIRECTOR: DON LOGAN For 0 0 0 9 ELECTION OF DIRECTOR: N.J. NICHOLAS, JR. For 0 0 0 10 ELECTION OF DIRECTOR: WAYNE H. PACE For 0 0 0 11 ELECTION OF DIRECTOR: EDWARD D. SHIRLEY For 0 0 0 12 ELECTION OF DIRECTOR: JOHN E. SUNUNU For 0 0 0 13 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For 0 0 0 14 APPROVAL OF THE TIME WARNER CABLE INC. 2 For 0 0 0 15 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For 0 0 0 16 STOCKHOLDER PROPOSAL ON SPECIAL STOCKHOLDER MEETINGS. Against 0 0 0 UNITED TECHNOLOGIES CORPORATION Security: Meeting Type: Annual Ticker: UTX Meeting Date: 11-Apr-2012 ISIN US9130171096 Vote Deadline Date: 10-Apr-2012 Agenda Management Total Ballot Shares: 150890.766 Last Vote Date: 15-Mar-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: LOUIS R. CHENEVERT For 0 0 0 2 ELECTION OF DIRECTOR: JOHN V. FARACI For 0 0 0 3 ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER For 0 0 0 4 ELECTION OF DIRECTOR: JAMIE S. GORELICK For 0 0 0 5 ELECTION OF DIRECTOR: EDWARD A. KANGAS For 0 0 0 6 ELECTION OF DIRECTOR: ELLEN J. KULLMAN For 0 0 0 7 ELECTION OF DIRECTOR: RICHARD D. MCCORMICK For 0 0 0 8 ELECTION OF DIRECTOR: HAROLD MCGRAW III For 0 0 0 9 ELECTION OF DIRECTOR: RICHARD B. MYERS For 0 0 0 10 ELECTION OF DIRECTOR: H. PATRICK SWYGERT For 0 0 0 11 ELECTION OF DIRECTOR: ANDRE VILLENEUVE For 0 0 0 12 ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN For 0 0 0 13 APPOINTMENT OF THE FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR. For 0 0 0 14 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For 0 0 0 VERIZON COMMUNICATIONS INC. Security: 92343V104 Meeting Type: Annual Ticker: VZ Meeting Date: 03-May-2012 ISIN US92343V1044 Vote Deadline Date: 02-May-2012 Agenda Management Total Ballot Shares: 277721.05 Last Vote Date: 16-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: RICHARD L. CARRION For 0 0 0 2 ELECTION OF DIRECTOR: MELANIE L. HEALEY For 0 0 0 3 ELECTION OF DIRECTOR: M. FRANCES KEETH For 0 0 0 4 ELECTION OF DIRECTOR: ROBERT W. LANE For 0 0 0 5 ELECTION OF DIRECTOR: LOWELL C. MCADAM
